Citation Nr: 1210940	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for tinnitus, and confirmed and continued denial of a claim for service connection for a bilateral hearing.

The Board in June 2011 reopened the issue of service connection for a bilateral hearing loss and remanded both issues for further development.

Subsequently by rating action in July 2011, the RO granted service connection for a bilateral hearing disorder.  The Board finds this to be a full grant of benefits sought in this case.  Therefore, that issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.    The Veteran was exposed to acoustic trauma as an artillery forward observer during service.

2.   Tinnitus of either ear is not shown either in service or for approximately 31 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing tinnitus and the Veteran's period of service or any event thereof.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in October 2008. The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also advised the Veteran of how disability ratings and effective dates are determined. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the October 2008 letter. The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file. The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with VA audiological examinations in February 2010 during the appeal period.  This examination was considered inadequate for rating purposes as it failed to consider that VA regulations do not necessarily preclude service connection for audiological disability which first met service connection requirements after service; and, the examiner did not address the possible effects of the Veteran's in-service noise exposure on his present tinnitus.   The Veteran was re-examined in July 2011.  This examination included a complete review of the claims file and service treatment records. The examiner then offered a detailed medical opinion regarding the tinnitus disorder.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Decision

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.   A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma as an artilleryman and forward observer, and that he developed tinnitus as a result.  

Service department records indicate that the Veteran's military occupational specialty during service was that of an artilleryman.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to artillery fire while serving as a forward observer.  However, there is no showing of tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorder to service is absent from the claims folder. 

In the Veteran's March 1968 enlistment audiological examination, there was no indication of tinnitus.  Neither were there any complaints, treatment, or diagnosis of tinnitus during service.  

In the Veteran's December 1970 separation audiological examination, the Veteran's hearing was normal and there was no evidence of tinnitus.  The report of medical history at the time of separation was also negative for any finding or complaint of tinnitus.

In a VA audiological examination in November 2001, the claims file and medical records were reviewed.  The examiner noted that the Veteran had an almost twenty year history of noisy occupation (foundry and forge) subsequent to service.  Since the Veteran had normal hearing at discharge and noise induced hearing loss since working in a noisy environments, his tinnitus was not likely due to military noise exposure.

The Veteran was afforded a VA examination in February 2010.  The claims file and medical records were reviewed.  The Veteran reported longstanding tinnitus for 30 years starting as a result of exposure to artillery, mortars, rifles, machine guns, explosions, and tanks during service.  He worked in foundries but primarily automobile assembly after service.   The tinnitus was intermittent about once every two weeks lasting for a few minutes.  

The examiner noted that the Veteran had a history of noise exposure following service.  The examiner opined that the Veteran's subjective tinnitus was less than likely a result of military service.

The Veteran was afforded a VA examination in July 2011.  The claims file and medical records were reviewed.  The Veteran reported longstanding tinnitus.  In service he was exposed to artillery while serving as a forward observer.  After service, he was exposed to loud noises while working in foundries, delivering appliances, and working at an auto plant.  He reported wearing hearing protection at his jobs.   

The examiner diagnosed recurrent intermittent tinnitus.  The examiner noted that the Veteran's tinnitus was as likely as not, not a symptom associated with his service connected hearing loss.  The examiner opined that it was less likely as not associated with military noise exposure due to its infrequency, and was as likely as not related to another medical condition.    

Based on the evidence of record, the Board concludes that service connection for tinnitus is not warranted.  The evidence of record indicates that there were no complaints, treatment, or diagnosis of tinnitus during service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered from tinnitus during service.  Reference to tinnitus is first made by the examiner during a November 2001 VA examination

His first claim for service connection for tinnitus was not filed until October 2008.  

The VA audiologist in February 2010 opined that the Veteran's tinnitus was subjective, and less than likely a result of military service because the Veteran had a history of noise exposure following service.  

The VA audiologist in July 2011 opined that the Veteran's recurrent intermittent tinnitus was as least as likely as not, not associated with service or the service connected hearing loss.  The examiner opined that the tinnitus was as likely as not related to another non-hearing related medical condition.    

The Board finds that the preponderance of the evidence is against service connection for tinnitus. First, there is no medical evidence of tinnitus during military service and no contemporaneous complaints of tinnitus.  There is no evidence of complaints, treatment, or diagnosis of tinnitus until the November 2001 VA examination or 31 years after service separation.  Third, there is no competent medical evidence in the record that links any current tinnitus to an incident of the Veteran's active military service.  The Veteran's representative has suggested that the VA opinions offered are inadequate because there was no rationale provided.  The Board finds that an adequate rationale for the opinions was provided.  The examiners have stated that the basis of their opinions that tinnitus is less likely related to service are the years of post-service noise exposure, and the intermittent nature of the Veteran's current tinnitus.

The Veteran asserts that he has tinnitus as a result of in-service acoustic trauma.  He is able to offer competent testimony as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, while service treatment records in no way identify tinnitus of either ear, the Board finds that the Veteran experienced acoustic trauma in service. 

Although the Veteran reports experiencing tinnitus since service, and for over 30 years, no tinnitus was recorded, nor did he seek medical attention for tinnitus in service.  The Board finds the Veteran's assertions of continuity of symptomatology to be not credible.  There is no report of tinnitus on the Veteran's report of medical history or his separation examination in 1970.  He filed a claim for service connection for two disabilities in 1980 and did not mention tinnitus.  He filed a claim for service connection for hearing loss in 2001 and also did not claim tinnitus.  His first claim of service connection for tinnitus was in 2008.  If he had been experiencing tinnitus in service and continually since service it is likely he would have filed a claim for it in 1980 or 2001, and it would have been noted on his report of medical history or separation examination.

Here, while there is no doubt that the Veteran experienced acoustic trauma in service; however, there is no contemporaneous lay or medical evidence in service or for over 31 year post service for tinnitus, no credible evidence of continuity of symptomatology, and VA opinions that are negative as to a nexus between service and the Veteran's current tinnitus.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Accordingly, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


